Citation Nr: 0612106	
Decision Date: 04/27/06    Archive Date: 05/09/06	

DOCKET NO.  04-01 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
neurological residuals resulting from multiple lacerations of 
the 1st though 4th fingers of the left (dominant) hand.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from March 1960 to 
February 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision which 
denied an evaluation in excess of 10 percent for the 
residuals attributable to multiple laceration injuries of 
left hand fingers.  The case is now ready for appellate 
review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran sustained contusions and lacerations of the 
1st, 2nd, 3rd and 4th fingers of the left (dominant) hand 
during service, which required debridement and stitching, but 
which did not result in any bone, joint or artery 
involvement; all of the multiple scars are well healed, not 
tender and not painful or disfiguring, and the only residual 
disability from this injury was a neurological numbness in 
the distal fingers, with some mild loss of dexterity 
amounting to an overall mild neurological impairment, but 
these lacerating injuries to the first four fingers of the 
left hand are entirely unrelated to the documented onset of 
degenerative arthritis at the first (proximal) joints of the 
left hand fingers and wrist, which necessitated surgical 
ligamentous reconstruction and tendon interposition 
arthroplasty of the left thumb over 40 years after the 
veteran was separated from service.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
mild neurological residual impairment of the left (dominant) 
hand resulting from lacerating scars of the first four 
fingers have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.20, 4.118, Diagnostic Codes 7803, 7804, 7805, 4.124a, 
Diagnostic Code 8717 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in June 2002, 
prior to the issuance of the adverse rating decision now on 
appeal from December 2002.  This notification informed the 
veteran of the evidence necessary to substantiate his claim, 
the evidence he was responsible to submit, the evidence VA 
would collect on his behalf, and advise he submit any 
relevant evidence in his possession.  During the pendency of 
this appeal, the veteran was provided the regulatory 
implementation of VCAA, and the laws and regulations 
governing the evaluation of his left finger injuries during 
service regarding both neurological impairment, and 
impairment from scarring.  The veteran was provided multiple 
VA examinations of the disability at issue in this appeal 
which are adequate for rating purposes.  All records of the 
veteran's treatment with VA for the service-connected 
disability at issue were collected for a review.  The veteran 
reported that he had not received early treatment following 
service separation or for many years thereafter for his left 
finger injury residuals.  Following the issuance of the last 
and most recent supplemental statement of the case in 
September 2004, the representative noted that the veteran had 
no further comment or evidence to submit in support of his 
claim.  The Board finds that VCAA is satisfied in this 
appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Any error 
in failure to advise the veteran regarding downstream issues 
with respect to the denial of his claim for increase can only 
be harmless.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 
& 02-1506 (U.S. Vet. App. March 3, 2006).  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

Scars which are superficial (not associated with underlying 
soft tissue damage) and unstable (where there is frequent 
loss of covering of the skin over the scar) warrants a 
10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic 
Code 7803.  Superficial scars which are painful upon 
examination warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Other scars will be rated 
on any limitation of function of any affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than that which occurs for a complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  Incomplete paralysis 
of the musculocutaneous nerve which, for the dominant hand, 
is severe warrants a 20 percent evaluation, which is moderate 
warrants a 10 evaluation, and which is mild warrants a 
noncompensable evaluation.  38 C.F.R. § 4.124a, Diagnostic 
Code 8517.  The RO has referenced Diagnostic Code 8717 for 
neuralgia, meaning general neurological involvement in the 
area of the particular nerve.  

Analysis:  The service medical records show that in January 
1962 the veteran sustained lacerations and contusions of the 
1st, 2nd, 3rd and 4th fingers of the left hand while working 
on a work detail using a "rower saw."  The wounds were 
cleaned, debrided and sutured.  X-ray studies were within 
normal limits, and showed no fractures or any bone or joint 
trauma.  The records do not reveal that the veteran had 
chronic problems with these fingers after they healed during 
service.  The service separation examination eleven months 
later in December 1962 noted no identifiable abnormality or 
disability attributable to these injuries.  There is no 
indication in the evidence on file that the veteran sought or 
required any form of medical care or treatment for the 
residuals of these injuries for well over 30 years after he 
was separated from service.  He filed his initial claim for 
service-connected disability attributable to this injury in 
January 1997.  

An August 2000 VA examination included a review of the 
veteran's claims folder.  In discussing his history of 
injury, the veteran's specifically reported that "over the 
last few years" the thumb and forefinger tended to flex in a 
resting position.  He also reported that numbness in the 
fingers was worse in "the last few years."  He had worked for 
many years as an over-the-road trucker.  Examination revealed 
that the scars of the left hand fingers were indistinct, but 
still visible, involving the ulnar side of the thumb at the 
IP joint, the ulnar side of the PIP and DIP of the index 
finger, the ulnar side of the DIP of the middle finger and 
finger tip, and the ulnar side of the ring finger.  All of 
the scars measured 1 to 1 1/2 centimeter long and were well 
healed without tissue loss or atrophy or adherence or other 
abnormalities.  There was a mild loss of the pad of the 
fingertip of the ring finger, but otherwise the distal 
fingertips were intact.  The veteran described decreased 
sensation of the affected fingers, but there was normal 
flexion and extensor strength of the fingers.  He could make 
a fist though handgrip was somewhat weaker on the left 
(dominant) hand than the right.  There was no muscle atrophy 
noted.  The diagnosis was numbness at the site of lacerations 
with some loss of dexterity to a mild degree.  

A September 2002 VA examination again included a review of 
the claims folder.  Examination again revealed faint, well-
healed scars on the first four fingers of the left hand.  It 
was noted that they were sensitive to touch, but there was no 
redness, heat, induration or pain identified.  Motor 
examination of the hands revealed no muscle atrophy or muscle 
fasciculations.  The diagnosis was dysthesia of residual 
scars secondary to lacerations of the fingers.  

During the pendency of this appeal, the veteran is shown to 
have complained of greater left hand disability in terms of 
strength and motion, especially involving the left thumb.  
X-ray studies in November 2003 noted mild degenerative 
changes of the left hand and wrist, most marked at the level 
of the carpometacarpal joint of the left thumb.  The 
veteran's complaints increased to a sufficient point that he 
was admitted in February 2004 for surgical intervention which 
included a ligamentous reconstruction and tendon 
interposition arthroplasty of the left thumb.  

In May 2004, only two months after the above described 
surgery, the veteran was provided another VA examination.  
The claims folder was available and reviewed.  Since surgery, 
the veteran's left hand was very swollen and tender.  He 
could not make a fist and could not extend the hand, and 
there was weakness.  The pain was constant and veteran was 
often unable to make a grip or hold items in the left hand.  
Physical examination now revealed multiple limitations of 
motion in the fingers.  The impression was degenerative joint 
disease (arthritis) of the left hand in multiple levels, and 
a history of injury to the distal part of the fingers with 
neuropathy in the left distal part of the fingers due to 
lacerations.  This physician also reported that it was 
unlikely that the veteran's significant left hand arthritis 
was in any way causally related to the multiple finger 
lacerations he sustained some 40 years earlier during 
service.  She noted that the veteran did not sustain any 
fracture of any digits or significant trauma to the hand when 
he sustained the multiple superficial lacerations of his 
fingers in 1962, without involvement at the time of tendons 
or joints.  Additionally, the physician noted that the 
principal lacerations sustained during service were at the 
distal and medial parts of the fingers, that is from the 
middle to the ends of the fingers, and that the veteran's 
multilevel osteoarthritis was at the proximal, meaning first 
joints of the fingers and wrist, in an area which did not 
sustain lacerations during service.  She noted that the 
veteran had now developed a flexion contraction of the left 
hand little finger, although there was no injury to that 
finger during service.  

In the rating decision now on appeal from December 2002, the 
RO granted service connection for the veteran's multiple left 
hand finger lacerations and assigned a 10 percent evaluation, 
in a rating by analogy to incomplete moderate paralysis of 
the musculocutaneous nerve, based upon the documented 
neurological involvement of paresthesia or dysthesia or 
tingling or sensitivity to touch with some mild loss of 
dexterity, as directly attributable to the lacerations 
sustained during service.  Notably, the RO did not grant any 
compensable evaluations under the Schedular criteria for 
scars, because the scars themselves were noncompensable 
because they were superficial, and nonpainful, and not 
unstable with a frequent loss of covering of the skin, and 
did not otherwise impair the hand.  

It is clearly the veteran's belief that his significant left 
hand arthritis, requiring surgical intervention, was causally 
related to his laceration injuries during services, but the 
competent clinical evidence on file is against such a 
finding.  Indeed, in a July 2004 rating decision, based upon 
the clinical opinions included in the May 2004 VA 
examination, the RO specifically denied service connection 
for degenerative joint disease of the left hand and wrist, 
and any postoperative residuals therefrom.  The veteran was 
notified of this decision and he did not disagree or initiate 
an appeal.  

The Board finds that a preponderance of the evidence is 
against an evaluation in excess of the presently assigned 
10 percent for the veteran's multiple left finger lacerations 
during service.  The evidence on file shows that the 
residuals attributable to this laceration were essentially 
neurological in nature consisting of mild dysthesia or 
paresthesia with some minimal impairment of dexterity, but 
without loss of strength and without any documented bone or 
joint or other orthopedic impairment.  The only competent 
clinical opinion on file with respect to the veteran's remote 
post-service onset of left hand and wrist arthritis is 
against any finding that the veteran's lacerations during 
service had any causal relation to this remote onset of 
arthritis.  The basis for this opinion is well reasoned in 
that the veteran's laceration wounds during service were at 
the middle to the end of the affected fingers, yet the 
impairing arthritis is documented as at the beginning or 
first joint of the fingers and wrist, coupled with the fact 
that no bone joint, tendon or ligament involvement of any 
kind was documented at the time of the injuries during 
service, and the fact that the veteran apparently did not 
seek nor require any form of medical treatment for these 
lacerations for some 40 years after service separation.  
Accordingly, an evaluation in excess of 10 percent for the 
veteran's multiple laceration of fingers one through four of 
the left hand is denied.  

The only issue that the Board might raise with the RO's 
analogous rating action is with the choice of Diagnostic 
Code 8717, reflecting moderate incomplete paralysis of the 
musculocutaneous nerve.  The Schedule states that the 
musculocutaneous nerve involves function of flexion of the 
elbow and supination of the forearm, which would seem to have 
little apparent relationship to the veteran's fingers.  
Instead, it appears to the Board that the proper Diagnostic 
Code to have chosen in this rating by analogy would have been 
8715, involving neuralgia of the median nerve, which the 
Schedule describes as involving function of the hand, fingers 
and thumb.  

The Board mentions this only as a correction to an otherwise 
proper minimum compensable evaluation for the veteran's 
fairly mild disability attributable to long healed 
lacerations of the fingers.  The Board would not, however, 
characterize the evaluation of the veteran's dysthesia in the 
area of the scars as a "moderate" incomplete paralysis, but 
would characterize it as a "mild" incomplete paralysis of 
the median nerve, justifying and supporting the presently 
assigned 10 percent evaluation.  Of course, had the RO only 
assessed mild incomplete paralysis of the musculocutaneous 
nerve, a noncompensable evaluation would have been awarded in 
conformance with the Schedule.  The Board is not suggesting 
that an increased evaluation to 30 percent for moderate 
incomplete paralysis of the median nerve is warranted, 
because it certainly is not.  The Board is only suggesting 
that the more appropriate analogous rating for the veteran's 
old left finger laceration residuals would be under 
Diagnostic Code 8715, for mild incomplete paralysis of the 
median nerve affecting the veteran's hands.  Regardless of 
rating by analogy to any particular Diagnostic Code, the 
10 percent evaluation assigned by the RO is the appropriate 
evaluation in this appeal.  The veteran's left hand arthritis 
with postoperative residuals is shown to be causally 
unrelated to these old laceration injuries.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
neurological residuals resulting from multiple lacerations of 
the 1st though 4th fingers of the left (dominant) hand is 
denied.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


